Judgment, Supreme Court, New York County (Shaheen, J.), entered on July 31, 1984, unanimously modified, on the law and the facts, and a new trial ordered solely on the issue of damages, and otherwise affirmed, without costs or disbursements, unless the plaintiff, within 20 days after service upon his attorney of a copy of the order to be entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $450,000 and to the entry of an amended judgment in accordance therewith. If plaintiff so stipulates, the judgment, as so amended and reduced, is affirmed, without costs or disbursements.
After a review of the record, the damages appear to us to be excessive to the extent indicated. Concur — Sullivan, J. P., Ross, Bloom, Kassal and Ellerin, JJ.